                  Case 3:18-cv-01020-EWD                  Document 83           09/29/20 Page 1 of 4



                                      UNITED STATES DISTRICT COURT

                                      MIDDLE DISTRICT OF LOUISIANA

     STACEY WILLIAMS                                                                   CIVIL ACTION NO.

     VERSUS                                                                            18-1020-EWD

     MAGNOLIA CAFÉ, ET AL.                                                             CONSENT

                                                RULING AND ORDER

              Before the Court is a “Request for Oaths by Defendants,” filed by Stacey Williams

     (“Plaintiff”), which the Court construes as a Motion for Oaths (“Motion”). 1 The Motion is denied

     for the reasons set forth below.

         I.       Law and Analysis

              In the Motion for Oaths, Plaintiff alleges that Magnolia Café, Skye Willis, and Robin

     Marshall (“Defendants”) have failed to timely provide responses to her discovery requests and that

     counsel for Defendants “knowingly lied” during the parties’ November 2019 status conference

     with the Court when he allegedly stated that Plaintiff failed to communicate with him regarding

     discovery. 2 Plaintiff contends that she did communicate with defense counsel. In any event, as the




     1
       R. Doc. 57.
     2
       As a result of the failure of Plaintiff and defense counsel to confer in good faith about their discovery disputes as
     required by Fed. R. Civ. P. 37, both of their pending Motions to Compel were denied without prejudice at the
     November 2019 conference. See R. Doc. 52, p. 7 (denying R. Docs. 48 and 50). Plaintiff clearly misunderstands why
     her discovery motion was terminated since she repeatedly references in her filings that she believes it was because of
     some misrepresentation by defense counsel. See, e.g. R. Doc. 57, p. 1 (“THE JUDGE ASKED THAT MY MOTION
     TO COMPEL BE TERMINATED BECAUSE COUNSEL KNOWINGLY LIED AND LIED ABOUT PLAINTIFF
     NOT COMMUNCATING A LETTER WAS SENT TO HESSE WHICH WAS SUBMITTED TO THE COURT
     ….”). The purpose of requiring parties to discuss alleged deficiencies in discovery is to permit the parties to resolve
     those issues without court involvement. The parties must undertake this obligation in good faith. Fed. R. Civ. P.
     37(a). Regardless of whether Plaintiff sent a letter to defense counsel in October, the Court determined in November
     that neither party had made a sufficient effort to resolve the discovery disputes.

7018 0360 0001 1615 8647
             Case 3:18-cv-01020-EWD                  Document 83           09/29/20 Page 2 of 4



apparent result of Plaintiff’s continued belief that defense counsel misrepresents information, 3

Plaintiff seeks the following relief: 4

                  I AM REQUESTING THAT ANY AND ALL SWORN OATHS
                  BY THE DEFENDANTS BE DONE ON PAPER OR BEORE A
                  COURT REPORTER IN THE UNITED STATES DISTRICT
                  COURT/MIDDLE DISTRICT OF LOUISIANA BEFORE THE
                  JUDGE AND COURT REPORTER…I ASK THAT THEIR
                  SWORN STATEMENT BE GIVEN ON PAPER OR BEFORE
                  JUDGE AND JURY ON JANUARY 31, 2019 RECORDED AND
                  A COPY BE GIVEN TO THE PLAINTIFF STACEY WILLIAMS.

         It is unclear to what specific “sworn oaths” Plaintiff is referring. To the extent that Plaintiff

wants Defendants and defense counsel to verify the statements in their pleadings 5 to the Court

before a court reporter, the undersigned, another judge of this Court, or a jury, Plaintiff’s request

is unnecessary. Defendants act in this case through defense counsel, who must comply with Fed.

R. Civ. P. 11, which provides:

                  (b) Representations to the Court. By presenting to the court a
                  pleading, written motion, or other paper--whether by signing, filing,
                  submitting, or later advocating it--an attorney or unrepresented party
                  certifies that to the best of the person’s knowledge, information, and
                  belief, formed after an inquiry reasonable under the circumstances:
                  (1) it is not being presented for any improper purpose, such as to
                  harass, cause unnecessary delay, or needlessly increase the cost of
                  litigation;
                  (2) the claims, defenses, and other legal contentions are warranted
                  by existing law or by a nonfrivolous argument for extending,
                  modifying, or reversing existing law or for establishing new law;
                  (3) the factual contentions have evidentiary support or, if
                  specifically so identified, will likely have evidentiary support after
                  a reasonable opportunity for further investigation or discovery; and




3
  As noted in previous Orders, the Court is not aware of any intentional misrepresentations by defense counsel in
connection with this case.
4
  The instant Motion also references Plaintiff’s Motion for Recusal of the undersigned and Chief Judge Shelly Dick.
R. Doc. 57, pp. 2-3. The Court has already ruled on this request and recusal was denied. R. Doc. 61.
5
  To the extent that Plaintiff is referring to Defendants’ responses to her First Set of Interrogatories at R. Doc. 40,
wherein she served a couple of requests for Defendants to answer via sworn statement/oath (Id. at pp. 1-2,
Interrogatory Numbers 2 and 3), Defendants’ Responses are verified by Defendant Skye Willis and notarized. See R.
Doc. 67-2, pp. 5-20.
                                                          2
              Case 3:18-cv-01020-EWD                  Document 83           09/29/20 Page 3 of 4



                  (4) the denials of factual contentions are warranted on the evidence
                  or, if specifically so identified, are reasonably based on belief or a
                  lack of information. 6

Notably, this Rule also applies to pleadings filed by an “unrepresented party” such as Plaintiff.

The failure to comply with the requirements of Fed. R. Civ. P. 11 subjects the noncompliant filer

to sanctions pursuant to Fed. R. Civ. P. 11(c). 7 Additionally, with respect to discovery pleadings,

Fed. R. Civ. P. 26(g) provides:

                  (1) Signature Required; Effect of Signature. Every disclosure under
                  Rule 26(a)(1) or (a)(3) and every discovery request, response, or
                  objection must be signed by at least one attorney of record in the
                  attorney’s own name--or by the party personally, if unrepresented--
                  and must state the signer’s address, e-mail address, and telephone
                  number. By signing, an attorney or party certifies that to the best of
                  the person’s knowledge, information, and belief formed after a
                  reasonable inquiry:

                  A) with respect to a disclosure, it is complete and correct as of the
                  time it is made; and
                  (B) with respect to a discovery request, response, or objection, it is:
                  (i) consistent with these rules and warranted by existing law or by a
                  nonfrivolous argument for extending, modifying, or reversing
                  existing law, or for establishing new law;
                  (ii) not interposed for any improper purpose, such as to harass, cause
                  unnecessary delay, or needlessly increase the cost of litigation; and
                  (iii) neither unreasonable nor unduly burdensome or expensive,
                  considering the needs of the case, prior discovery in the case, the
                  amount in controversy, and the importance of the issues at stake in
                  the action.




6
  See, e.g., Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528 (5th Cir. 2016) (“Rule 11 requires the attorney
filing litigation documents to certify that the documents: ‘(1) [are] not being presented for any improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of litigation [and] (2) the claims, defenses, and
other legal contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law or for establishing new law.’”).
7
  See Fed. R. Civ. P. 11(c)(4): “A sanction imposed under this rule must be limited to what suffices to deter repetition
of the conduct or comparable conduct by others similarly situated. The sanction may include nonmonetary directives;
an order to pay a penalty into court; or, if imposed on motion and warranted for effective deterrence, an order directing
payment to the movant of part or all of the reasonable attorney’s fees and other expenses directly resulting from the
violation.”
                                                           3
              Case 3:18-cv-01020-EWD                     Document 83            09/29/20 Page 4 of 4



Like Fed. R. Civ. P. 11, failure to comply with the certification requirements of Fed. R. Civ. P.

26(g) subjects the noncompliant party to sanctions. 8 The operation of these provisions of the

Federal Rules of Civil Procedure make it unnecessary to require any additional “oaths.”9

Accordingly, Plaintiff’s Motion for Oaths shall be denied.

         IT IS ORDERED that the Motion for Oaths 10 is DENIED.

         IT IS FURTHER ORDERED that the Clerk of Court shall serve this Ruling and Order

on Plaintiff, Stacey Williams, via certified mail, return receipt requested at the address listed for

Plaintiff on PACER.

         Signed in Baton Rouge, Louisiana, on September 29, 2020.


                                                          S
                                                          ERIN WILDER-DOOMES
                                                          UNITED STATES MAGISTRATE JUDGE




8
  See Fed. R. Civ. P. 26 (g)(3): “If a certification violates this rule without substantial justification, the court, on motion
or on its own, must impose an appropriate sanction on the signer, the party on whose behalf the signer was acting, or
both. The sanction may include an order to pay the reasonable expenses, including attorney’s fees, caused by the
violation.”).
9
  Fed. R. Civ. P. 33 requires that interrogatory responses be answered under oath and signed by the individual making
the responses (rather than the attorney). Rule 37 provides for sanctions if a party fails to comply with Rule 33.
10
   R. Doc. 57.
                                                              4
